FILED
                            NOT FOR PUBLICATION
                                                                             JUN 27 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RAJINDER SINGH,                                  No. 13-71376

              Petitioner,                        Agency No. A088-534-545

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 17, 2016**
                              San Francisco, California

Before: SCHROEDER, TASHIMA, and OWENS, Circuit Judges.

      Rajinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’s (“BIA”) decision dismissing his appeal of an

Immigration Judge’s (“IJ”) denial of asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”).

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Substantial evidence supports the BIA’s affirmance of the IJ’s adverse

credibility determination. See 8 U.S.C. § 1158(b)(1)(B)(iii). The BIA identified

three specific instances in which Singh testified inconsistently: (1) how the police

knew that Singh and his relatives were Shromani Akali Dal Mann members; (2)

how often the police visited Singh’s home after his arrests; and (3) whether or not

police arrested his brother prior to 2006. The BIA also concluded that Singh’s two

witnesses failed to rehabilitate his inconsistent testimony. The testimony of one

witness was inconsistent with Singh’s testimony, and the other witness disavowed

his own prior written statement.

      Substantial evidence also supports the BIA’s affirmance of the IJ’s

alternative determination that, even assuming Singh provided credible testimony

demonstrating past persecution, the Department of Homeland Security successfully

rebutted the presumption of future persecution with record evidence of Singh’s

ability to reasonably relocate. See 8 C.F.R. § 1208.13(b)(1)(i)(B). This was

contained in government reports from three countries ascribing improved

conditions for Sikhs in India. See also Singh v. Holder, 753 F.3d 826, 837 (9th

Cir. 2014) (stating that country conditions in India now allow for Sikhs to be safely

removed to India).




                                          2
      Humanitarian asylum, where there is little likelihood of future persecution,

is reserved for rare cases where a petitioner has suffered “atrocious forms of

persecution.” Kebede v. Ashcroft, 366 F.3d 808, 812 (9th Cir. 2004) (citation

omitted). The BIA did not abuse its discretion in determining that Singh’s past

persecution failed to qualify for humanitarian asylum. See Belayneh v. INS, 213
F.3d 488, 491 (9th Cir. 2000).

      Singh also contends that the BIA did not consider his evidence of police

torture when it denied CAT protection. The BIA considered Singh’s testimony of

police torture in making its adverse credibility determination and also found that

Singh could safely relocate within India in order to avoid future persecution from

local police. Thus, the BIA properly denied CAT protection. See 8 C.F.R.

§ 1208.16(c)(3).

      Petition DENIED.




                                          3